DETAILED ACTION

The Amendment filed November 18, 2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Japanese Patent No. 9-316209 in view of Chinese Patent No. 104845320 to Qingdao.
	Regarding Claim 1, Japanese Patent No. ‘209 discloses a friction member (see
paragraph 0001 of applicant’s provided translation) comprising an overlay material, an
underlay material, and a back metal in this order (see paragraph 0005 of applicant’s

underlay material comprising fibrous wollastonite (i.e., calcium silicate fibers, see
paragraph 0005 of applicant’s provided translation).
	However, the ‘209 patent does not disclose that an average fiber length of the
wollastonite is 100 to 850 micrometers, and that the wollastonite has an aspect ratio
(average fiber length/average fiber diameter) of 8 or more.
	Qingdao is relied upon merely for their teachings of a material for use in
automobile applications comprising wollastonite having an average fiber length of 100 to
850 micrometers and an aspect ratio (average fiber length/average fiber diameter) of 8
or more (see the translated abstract and paragraph 0011 of applicant’s provided
translation).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the underlay material of the ‘209
patent so that the wollastonite has an average fiber length of 100 to 850 micrometers
and an aspect ratio (average fiber length/average fiber diameter) of 8 or more as taught
by Qingdao as a matter of design preference in order to increase the wear properties of
the friction member providing a strengthened friction member with better impact
toughness and better overall crack resistance.
	Regarding Claim 2, the ‘209 patent, as modified, further discloses that the aspect ratio of the wollastonite is 8 to 20 (see the translated abstract and paragraph 0011 of applicant’s provided translation of the Qingdao reference).
	Regarding Claim 3, the ‘209 patent, as modified, further discloses that the
underlay material further comprises at least an organic filler (see paragraph 0009 of the

	Regarding Claim 4, the ‘209 patent, as modified, further discloses that the
underlay material further comprises inorganic fibers other than fibrous wollastonite
(see paragraph 0009 of the ‘209 patent).
	Regarding Claim 5, the ‘209 patent, as modified, further discloses that the
inorganic fibers are glass fibers (see paragraph 0009 of the ‘209 patent).
	Regarding Claim 6, see Claim 1 above.
	Regarding Claim 7, see Claim 2 above.
	Regarding Claim 8, see Claim 3 above.
	Regarding Claim 9, see Claim 4 above.
	Regarding Claim 10, see Claim 5 above.
	Regarding Claim 11, the ‘209 patent, as modified, further discloses a friction
material comprising an underlay material obtained by molding the friction material
composition for the underlay material according to Claim 6 (see paragraph 0010 of the
‘209 patent).

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.
Firstly, applicant argues that the ‘209 patent requires that the calcium silicate fibers (i.e., wollastonite) have a fiber length of 5 to 30 micrometers and a fiber diameter of 0.3 to 2 micrometers to be contained in the intermediate layer material.  Applicant goes on to assert that the ‘209 reference further teaches that if the fiber length and the 
In response to this, the examiner respectfully disagrees.  The examiner contends that the ‘209 patent is being used to teach a friction member having the claimed overlay, fibrous wollastonite underlay, and back metal components.  So while the ‘209 patent discusses different fiber lengths and diameters of the wollastonite underlay material then that claimed, it does not preclude a different wollastonite fiber length and/or diameter from being used, only that the strength of the intermediate layer could be diminished somewhat if different values are used.  The Qingdao reference is what the examiner is relying upon to teach the claimed wollastonite fiber length and aspect ratio.  Qingdao teaches that designing the wollastonite to have the claimed fiber length and aspect ratio strengthens the material and provides better impact toughness.  These reasons alone would lead one of ordinary skill in the art to design the ‘209 patent friction 
Next, applicant argues that designing the wollastonite fibers of the ‘209 patent to have the specific fiber length and diameter discussed in their disclosure is essential to the invention to ensure the strength of the intermediate layer material and to achieve the object of the ‘209 patent.  Applicant contends that if the wollastonite fibers of the ‘209 patent are modified to have the claimed length and diameter as disclosed in the Qingdao reference, the modified ‘209 patent would have to have other measures other than the wollastonite fibers to ensure the high strength of the composition, since, as taught by the ‘209 patent, it becomes difficult to obtain high strength when the length and the diameter of the wollastonite fibers fall outside the above noted range.  Thus, applicant surmises that the proposed combination of the ‘209 patent and the Qingdao references would change the principle of operation of the prior art invention being modified.
In response to this, see the examiner’s reasoning above, where again, while the ‘209 patent discusses different wollastonite fiber lengths and diameters then that claimed, it does not preclude a different wollastonite fiber length and/or diameter from being used, only that the strength of the intermediate layer could be diminished somewhat.  Again, Qingdao’s teachings are disclosing benefits to a material having the claimed wollastonite fiber length and aspect ratio that would not be beyond the realm of one of ordinary skill in the art to employ.
Thirdly, applicant argues that there is no reasonable expectation that modifying the length and aspect ratio of the wollastonite of the ‘209 patent as suggested by 
In response to this, Qingdao discloses that designing wollastonite to comprise the claimed fiber length and aspect ratio increases the overall strength and toughness of the material.  If one of ordinary skill in the art were to apply these teachings to the friction member of the ‘209 patent, one could conclude that the overall wear properties of the friction member could be increased.  Again, the examiner is applying the Qingdao reference merely to teach the benefits of the claimed wollastonite features and not for the other materials present in the alloy.  Therefore, the examiner contends there would be a reasonable expectation of success based on the specific improved strength of the wollastonite properties taught by Qingdao. 
And lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See the examiner’s reasoning above.
It is for all these reasons that the rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/26/22